Title: From Thomas Jefferson to Steuben, 19 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Jan. 19. 1781

Shirts had been ordered for Colo. Armand’s Corps on your former requisition. These I believe are ready. They are ordered to be delivered to Majr. Lomagn’s order. We have not a single article of the others enumerated in his list of necessaries wanted. We could therefore only undertake to him to furnish money to the Continental Quarter Master or any other proper person to procure them if this mode should be approved. This or any other assistance we can give shall be afforded.
The practice introduced by the enemy of laying the country through which they pass under parole is so mischeivous that I have thought it necessary to issue the proclamation of which I inclose you a copy.
I have the Honour to be with the greatest esteem, Sir, your most obedt. & most humble servt,

Th: Jefferson

